Citation Nr: 0904413	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 18, 2003, 
for the grant of service connection for tinnitus, hearing 
loss, and residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection and assigned a 10 percent disability rating for 
tinnitus, a noncompensable disability rating for bilateral 
hearing loss, and a noncompensable disability rating for 
residuals of a right ankle fracture, all effective from 
July 18, 2003.  

This appeal was previously before the Board.  In July 2007, 
the Board remanded the appeal for further development.  That 
development has now been completed and the issue on appeal is 
ready for further review.  


FINDINGS OF FACT

1.  In March 1985, the veteran was sent notice that his claim 
for entitlement to service connection for hearing loss and 
residuals of a right ankle fracture was denied.  

2.  On July 18, 2003, VA received a claim from the veteran to 
reopen his previously-denied claim for entitlement to service 
connection for bilateral hearing loss and for residuals of a 
right ankle fracture.  

3.  A claim of service connection for tinnitus was not 
received prior to July 18, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 18, 
2003, for the grant of service connection for tinnitus, 
hearing loss, and residuals of a right ankle fracture have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.400, 20.302 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Yet, in a July 2007 notice letter, 
this veteran was sent notice of the evidence needed to 
establish an earlier effective date.  In response to that 
letter, he provided a written statement that he had no 
additional evidence to submit.  Thus, VA had no further duty 
to notify the veteran of evidence needed to substantiate his 
claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims file (including his service treatment 
records) and providing him with medical examinations.  There 
are no outstanding requests for assistance with respect to 
the issue on appeal.  

In August 2003, the veteran asked for assistance in obtaining 
hearing tests between 1984 and 1996, conducted by his 
employer.  Those records were not obtained.  Yet, the veteran 
has not been prejudiced by VA's failure to obtain those 
records.  Here, as discussed below, an effective date cannot 
be earlier than the date the claim is received.  Even if 
those hearing tests had shown that the veteran had hearing 
loss or a tinnitus disability between 1984 and 1996, since 
the claim for entitlement to service connection was not filed 
until July 18, 2003, the earliest possible effective date 
that could have been assigned was July 18, 2003.  As a matter 
of law, the effective date could not have been earlier than 
the one assigned.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The veteran could therefore not have been prejudiced 
by VA's failure to obtain the records.  

II.  Effective date

In December 1984, the veteran filed a claim for entitlement 
to service connection for bilateral hearing loss and for 
residuals of a right ankle fracture.  That claim was denied 
in March 1985 and notice of that denial (along with a notice 
of the veteran's appeal rights) was mailed to the veteran.  
The claims folder does not contain any evidence that notice 
of that decision was returned to VA by the United States 
Postal Service (USPS). 

In July 2003, the veteran filed a claim to reopen his 
previously-disallowed claim, seeking entitlement to service 
connection for bilateral hearing loss and residuals of a 
right ankle fracture.  In October 2003, service connection 
was granted for both claimed disabilities and a 
noncompensable disability rating was assigned for each, 
effective July 18, 2003, the date the veteran's claim had 
been received by VA.  In addition, based on the medical 
evidence obtained in deciding that claim, the RO granted the 
veteran service connection for tinnitus and assigned a 10 
percent disability rating, effective as of July 18, 2003.  

In this appeal, the veteran seeks an effective date based on 
his original December 1984 claim.  As discussed below, the 
filing date of his July 2003 claim is the earliest date that 
is available for the effective date of the grant of service 
connection.  

The assignment of an effective date for the grant of service 
connection is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  Generally, for a claim reopened after final 
disallowance, such as the claim at issue here, the effective 
date is fixed in accordance with the facts found, but shall 
be no earlier than the date of receipt of the application.  
38 U.S.C.A. §5110(a); see also 38 C.F.R. § 3.400(b)(2)(i) 
(effective date for service connection is the date of receipt 
of the claim or the date entitlement to service connection 
arose, whichever is later).  The veteran's claim was date-
stamped showing it was received in the mailroom of the 
Winston-Salem RO on July 18, 2003.  Thus, under both the 
statute and the implementing regulation, the earliest date 
that can be assigned for the grant of service connection is 
July 18, 2003, the date of receipt of the claim.  

The veteran argues that the December 1984 claim was not a 
final disallowance because he did not receive notice of the 
decision.  A decision becomes final when the veteran fails to 
file a notice of disagreement within one year following the 
date that notice of the adverse decision has been mailed to 
him by VA.  38 C.F.R. § 20.302(a).  The veteran is claiming 
that since the notice was not properly mailed to him, the 
December 1984 claim is still pending.  See McGrath v. Gober, 
14 Vet. App. 22, 35 (2000) (a pending and unadjudicated claim 
remains pending for the purposes of assignment of an 
effective date for that disability).  

To support his theory, he asserts that there has been a 
continuing problem with mail sent to him by VA.  He claims 
that besides not receiving the adverse March 1985 decision, 
he never received notice to report for the compensation and 
pension (C&P) examinations that were scheduled for 
January 14, 1985 (audio examination) and for January 30, 1985 
(general medical examination), and he never received a 
July 2003 notice letter from the RO that explained the 
evidence needed to substantiate his claim to reopen the 
previously-disallowed claim.  He explained in the 
December 2003 notice of disagreement that he would have 
certainly followed up on the original claim had he known that 
he had to report for an exam and that he did not even realize 
the claim had been denied until he visited his local VSO 
[veteran service organization].  The veteran did not identify 
when that visit to his local VSO took place.    

The evidence in the record does not support the veteran's 
theory.  There is a presumption of regularity that attaches 
to the actions of public officials.  See INS v. Miranda, 459 
U.S. 14, 18 (1982).  That presumption of regularity has long 
applied to all manner of VA processes and procedures, 
including the mailing of the notice of a decision.  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992).  A veteran may 
rebut that presumption of regularity by submitting clear 
evidence to the effect that VA's regular mailing practices 
are not regular or that they were not followed; in such a 
case, the burden shifts to VA to establish that the decision 
was mailed to the veteran.  Davis v. Brown, 7 Vet. App. 298, 
300 (1994) (when VA admitted the decision was not mailed to 
the veteran's representative, the presumption of regularity 
was rebutted); Ashley, 2 Vet. App. at 310-311 (when veteran 
submitted several letters that, contrary to the purported 
regular practice, were clearly not sent to the veteran's 
representative, he successfully rebutted the presumption of 
regularity).    
Here, the March 1985 notice of the adverse decision was 
mailed to the same address that the veteran had used in his 
December 1984 claim.  See Cross v. Brown, 9 Vet. App. 18, 19 
(1996) (mailing a decision to the last address used by the 
veteran is an appropriate practice absent evidence that the 
veteran notified VA of a change of address and absent 
evidence that any notice sent to him at his last known 
address had been returned as undeliverable).  The 
January 1985 notice to the C&P service of the need for 
examinations for the veteran also used that same address.  
The claims folder does not contain any mail returned to VA by 
the USPS as undeliverable.  Thus, the law presumes that the 
notice of the adverse decision was properly mailed to the 
veteran.  When the veteran failed to file a notice of 
disagreement, that decision became final and is not pending 
for purposes of assigning an effective date.  

The statements by the veteran about not receiving notice of 
the March 1985 decision and other notices are insufficient to 
rebut the presumption of administrative regularity.  An 
assertion of non-receipt, alone, whether by the veteran or 
his representative, is insufficient to rebut the presumption 
of regularity.  Ashley, 2 Vet App. at 309; cf., Davis v. 
Principi, 17 Vet. App. 29, 36-37 (2003)  (nonreceipt, alone, 
of a BVA decision, does not constitute the "clear evidence" 
to the effect that the mailing procedures are irregular or 
that they were not being followed), aff'd by 85 Fed. Appx. 
771 (Fed. Cir. Jan. 8, 2004).  Rather, in addition to the 
assertion of non-receipt, additional evidence to corroborate 
the declaration is needed.  Ibid.  

Here, the veteran's statements are not credible.  Seven days 
after the veteran filed his December 1984 claim, the RO sent 
(to the same address the veteran used in his claim) a letter 
to the veteran advising him that arrangements were being made 
to schedule his physical examination and that he would be 
informed at a later date of the time and place of the 
examination.  That notice was not returned to the RO by the 
USPS as undeliverable.  That letter would have put the 
veteran on notice that physical examinations were needed to 
support his claim and that he would soon be hearing about 
when to report for them.  Yet, he did nothing about inquiring 
after his claim for 19 years.  

In addition, while the notice letter(s) sent to the veteran 
with the scheduled date and time of the examinations are not 
included in the claims folder, as noted above, the 
documentation of the need for examinations sent to C&P 
services reflects the same address for the veteran as he had 
used in his claim filed one month earlier.  The claims file 
does not contain any evidence that the examination notices to 
the veteran were returned by the USPS.  And the March 1985 
letter notifying the veteran that his claim had been denied 
was also sent to the address used by the veteran on his 
claim; it was not returned to VA by the USPS as 
undeliverable.  Yet, the veteran argues that none of those 
notices ever reached him.  

In the period between December 1984 and July 2003, the 
veteran moved.  His July 2003 claim contained an address in a 
different city than had been used in the December 1984 claim.  
Eleven days after the RO received that July 2003 claim, a 
notice letter was sent to the veteran at that new address.  
The claims folder does not show that the July 2003 notice 
letter sent to the veteran was returned by the USPS as 
undeliverable.  Yet, the veteran claims that he never 
received that letter either.  As support for his contention, 
he sent to the RO a photocopy of an August 2003 note from his 
representative stating that the July 2003 notice letter had 
been returned to VA and that the veteran needed to submit 
medical evidence to substantiate his claim.  Although the 
representative's hand-written note is dated in August 2003, 
the underlying copy of the purported July 2003 notice letter 
is date-stamped February 2004.  The veteran provides no 
explanation as to how the note could have been referring to a 
letter received by his representative six months later.  

In determining the weight to be assigned to evidence, 
credibility can be affected by the inconsistency with other 
evidence as well as implausibility.  Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).  Here, the veteran's statements about 
failing to receive notice of his adverse decision and other 
documents are inconsistent with the absence in the claims 
folder of any undeliverable letters returned to VA by the 
USPS.  In addition, the August 2003 date on the 
representative's note about the return of a letter, is 
inconsistent with the February 2004 date-stamp on the 
purportedly underlying letter.  The veteran's  statements 
that letters to two different addresses, 19 years apart, did 
not reach the veteran and his theory that he waited 19 years 
to inquire what had happened to his original claim are not 
plausible.  

The veteran's representative argues that reasonable doubt 
should be resolved in the veteran's favor and an earlier 
effective date should be granted.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But when 
the presumption of regularity that applies to VA's 
administrative actions in mailing notice of the March 1985 
decision is weighed against the incredible statements of the 
veteran, there is no reasonable doubt to resolve.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  


ORDER

An effective date earlier than July 18, 2003, for the grant 
of service connection for tinnitus, hearing loss, and 
residuals of a right ankle fracture is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


